         Case 8:21-cv-00064 Document 1 Filed 01/13/21 Page 1 of 10 Page ID #:1



 1   Michael S. Agruss (SBN: 259567)
     AGRUSS LAW FIRM, LLC
 2   4809 N. Ravenswood Ave., Suite 419
     Chicago, IL 60640
 3   Tel: 312-224-4695
     Fax: 312-253-4451
 4   michael@agrusslawfirm.com
     Attorney for Plaintiff,
 5   NICHOLAS THURKETTLE
 6

 7

 8                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
 9                           SOUTHERN DIVISION
10
     NICHOLAS THURKETTLE,          )
11                                 )
                 Plaintiff,        ) Case No.: 8:21-cv-64
12                                 )
           v.                      )
13                                 ) PLAINTIFF’S COMPLAINT
14   SOUTHWEST LAW OFFICES, P.C., ))
     and ADIR INTERNATIONAL, LLC, )
15                                 )
     d/b/a Curacao,                )
16                                 )
17
                 Defendants.

18                           PLAINTIFF’S COMPLAINT
19
           Plaintiff, NICHOLAS THURKETTLE (“Plaintiff”), by and through his
20

21   attorneys, Agruss Law Firm, LLC, alleges the following against Defendants,
22
     SOUTHWEST LAW OFFICES, P.C. and ADIR INTERNATIONAL, LLC, d/b/a
23

24   Curacao (“Southwest” and “Curacao” respectively and “Defendants” collectively):
25




                                           -1-
      Case 8:21-cv-00064 Document 1 Filed 01/13/21 Page 2 of 10 Page ID #:2



 1                                 INTRODUCTION
 2
     1. Count I of Plaintiff’s Complaint is based on the Fair Debt Collection Practices
 3

 4      Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).
 5
     2. Counts II and III of the Plaintiff’s Complaint is based on Rosenthal Fair Debt
 6

 7      Collection Practices Act, Cal. Civ. Code § 1788 et seq. (“RFDCPA”).
 8
                           JURISDICTION AND VENUE
 9

10
     3. This court has jurisdiction under the FDCPA, 15 U.S.C. § 1692k, as well as

11      pursuant to 28 U.S.C. §§ 1331, 1337, and 1367.
12
     4. This court has supplemental jurisdiction over the state law claims alleged
13

14      herein pursuant to 28 U.S.C. § 1367(a) because it is “so related to claims in
15
        the action within such original jurisdiction that they form part of the same
16

17      case or controversy.”
18
     5. Venue and personal jurisdiction in this District are proper because Defendants
19

20
        do or transact business within this District and a material portion of the events

21      at issue occurred in this District.
22
                                        PARTIES
23

24   6. Plaintiff is a natural person residing in Huntington Beach, Orange County,
25
        State of California.

     7. Plaintiff is a consumer and a debtor as those terms are defined by the FDCPA

        and RFDCPA respectively.

                                              -2-
      Case 8:21-cv-00064 Document 1 Filed 01/13/21 Page 3 of 10 Page ID #:3



 1   8. Plaintiff allegedly owes a debt as that term is defined by the FDCPA and the
 2
        RFDCPA.
 3

 4   9. Southwest is a debt collector as that term is defined by the FDCPA and the
 5
        RFDCPA.
 6

 7   10.Curacao is a debt collector as that term is defined by the RFDCPA.
 8
     11.Southwest is a California professional corporation headquartered in the City
 9

10
        of Los Angeles, Los Angeles County, State of California.

11   12.Curacao is a Delaware-organized limited liability company based in the City
12
        of Los Angeles, Los Angeles County, State of California.
13

14   13.Defendants are business entities engaged in the collection of debt within the
15
        State of California.
16

17   14.Within the last year, Defendants attempted to collect a consumer debt from
18
        Plaintiff.
19

20
     15.Defendants’ businesses include, but are not limited to, collecting on unpaid,

21      outstanding account balances.
22
     16.When an unpaid, outstanding account is placed with Southwest it is assigned
23

24      a file number.
25
     17.The principal purpose of Southwest’s business is the collection of debts

        allegedly owed to third parties.

     18.Southwest regularly collects, or attempts to collect, debts allegedly owed to

                                           -3-
      Case 8:21-cv-00064 Document 1 Filed 01/13/21 Page 4 of 10 Page ID #:4



 1      third parties.
 2
     19.During the course of their attempts to collect consumer debts, Defendants
 3

 4      send to alleged debtors bills, statements, and/or other correspondence, via the
 5
        mail and/or electronic mail, and initiate contact with alleged debtors via
 6

 7      various means of telecommunication, such as by telephone and facsimile.
 8
     20.Defendants acted through their agents, employees, officers, members,
 9

10
        directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

11      representatives, and insurers.
12
                            FACTUAL ALLEGATIONS
13

14   21.Defendants are attempting to collect a consumer debt from Plaintiff, allegedly
15
        arising from a furniture purchase from Curacao.
16

17   22.The alleged debt at issue arises from transactions for personal, family, and
18
        household purposes.
19

20
     23.At all times relevant hereto, Southwest was engaged by Curacao to collect

21      the alleged debt from Plaintiff on Curacao’s behalf.
22
     24.Plaintiff does not owe the alleged debt that Defendants seek to collect.
23

24   25.Southwest calls and sends text messages to Plaintiff’s cellular telephone at
25
        xxx-xxx-7106, in an attempt to collect the alleged debt.

     26.Since Southwest started calling and texting Plaintiff, Plaintiff has requested

        that Southwest stop calling and sending text messages to Plaintiff on several

                                           -4-
      Case 8:21-cv-00064 Document 1 Filed 01/13/21 Page 5 of 10 Page ID #:5



 1      occasions.
 2
     27.Since Southwest started calling and sending text messages to Plaintiff,
 3

 4      Plaintiff has requested that Southwest remove Plaintiff from Southwest’s
 5
        contact list on several occasions.
 6

 7   28.Since Southwest started calling and sending text messages to Plaintiff,
 8
        Plaintiff has informed Southwest that he is not the debtor that Southwest
 9

10
        seeks to collect from on several occasions.

11   29.On or about March 14, 2019 at 1:16 p.m., Southwest sent the following text
12
        message to Plaintiff:
13

14           a. “ALONSO DIAZ, Pls call Southwest Law Office Collection 855-
15
                777-1978 ref: 395209 Ext 271, Any info obtained will be used to
                recover a debt. Let us help”
16

17   30.On or about March 14, 2019 at 1:18 p.m., Plaintiff responded to Southwest’s
18
        text message as follows:
19

20
             a. “STOP. REMOVE FROM LIST. I AM NOT ALONSO DIAZ. I
                HAVE    REPEATEDLY   COMMUNICATED     THIS  TO
21              COLLECTORS. ANY FURTHER COMMUNICATION FROM
22              SOUTHWEST LAW OFFICE COLLECTION TO THIS NUMBER
                WILL LEAD TO AN FCC COMPLAINT AND FILING WITH
23
                STATE BAR FOR HARASSMENT.”
24

25
     31.Despite the foregoing, Southwest continued to send text messages to Plaintiff

        in an attempt to collect the alleged debt including, but not limited to, on or

        about March 22, 2019, January 17, 2020, June 22, 2020 and August 27, 2020.

     32.Southwest’s above-referenced actions were calculated to coerce Plaintiff into
                                             -5-
      Case 8:21-cv-00064 Document 1 Filed 01/13/21 Page 6 of 10 Page ID #:6



 1      payment of the alleged debt which he does not owe.
 2
     33.The natural consequences of Southwest’s statements and actions was to
 3

 4      produce an unpleasant and/or hostile situation between Southwest and
 5
        Plaintiff.
 6

 7   34.The natural consequences of Southwest’s actions was to cause Plaintiff mental
 8
        distress.
 9

10
     35.The natural consequences of Southwest’s actions was to unjustly condemn

11      and vilify Plaintiff for his non-payment of the alleged debt.
12
                         COUNT I
13    SOUTHWEST LAW OFFICES, P.C. VIOLATED THE FAIR DEBT
                 COLLECTION PRACTICES ACT
14

15   36.Plaintiff repeats and re-alleges paragraphs one (1) through thirty-five (35) of
16
        Plaintiff’s Complaint as the allegations in Count II of Plaintiff’s Complaint.
17

18
     37.Southwest violated the FDCPA based on the following:

19           a. Southwest violated § 1692d of the FDCPA by engaging in conduct
20
                    that the natural consequence of which was to harass, oppress, and
21

22                  abuse in connection with the collection of an alleged debt, when
23
                    Southwest called and sent text messages to Plaintiff at an annoying
24

25                  and harassing rate and then continued to do so even after Plaintiff

                    requested that Southwest stop calling and sending text messages to

                    Plaintiff;

             b. Southwest violated § 1692d(5) of the FDCPA by causing a telephone
                                            -6-
         Case 8:21-cv-00064 Document 1 Filed 01/13/21 Page 7 of 10 Page ID #:7



 1                    to ring or engaging any person in telephone conversation repeatedly
 2
                      or continuously with intent to annoy, abuse, or harass any person at
 3

 4                    the called number, when Southwest called and sent text messages to
 5
                      Plaintiff at an annoying and harassing rate and then continued to do
 6

 7                    so even after Plaintiff requested that Southwest stop calling and
 8
                      sending text messages to Plaintiff;
 9

10
                c. Southwest violated § 1692e of the FDCPA by its use of any false,

11                    deceptive, or misleading representation or means in connection with
12
                      the collection of any debt when Southwest engaged in at least the
13

14                    following discrete violations of § 1692e;
15
                d. Southwest violated § 1692e(10) of the FDCPA by its use of any false,
16

17                    deceptive, or misleading representation or means in connection with
18
                      the collection of any debt, when Southwest attempted to collect a
19

20
                      debt from Plaintiff which Plaintiff does not owe; and

21              e. Southwest violated § 1692f of the FDCPA by its use of unfair or
22
                      unconscionable means to collect or attempt to collect any debt when
23

24                    Southwest engaged in all of the misconduct alleged herein.
25
           WHEREFORE, Plaintiff, NICHOLAS THURKETTLE, respectfully requests

     judgment be entered against Defendant, SOUTHWEST LAW OFFICES, P.C., for

     the following:

                                               -7-
        Case 8:21-cv-00064 Document 1 Filed 01/13/21 Page 8 of 10 Page ID #:8



 1     38.Statutory damages of $1,000.00 pursuant to the Fair Debt Collection
 2
          Practices Act, 15 U.S.C. § 1692k;
 3

 4     39.Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection
 5
          Practices Act, 15 U.S.C. § 1692k; and
 6

 7     40.Any other relief that this Honorable Court deems appropriate.
 8                          COUNT II
 9
     SOUTHWEST LAW OFFICES, P.C. VIOLATED THE ROSENTHAL FAIR
                DEBT COLLECTION PRACTICES ACT
10
       41.Plaintiff repeats and re-alleges paragraphs one (1) through thirty-five (35) of
11

12        Plaintiff’s Complaint as the allegations in Count II of Plaintiff’s Complaint.
13
       42.Southwest violated the RFDCPA based on the following:
14

15           a. Southwest violated § 1788.11(d) of the RFDCPA by causing a
16
                telephone to ring repeatedly or continuously to annoy the person called,
17

18
                when Southwest called and sent text messages to Plaintiff at an

19              annoying and harassing rate and then continued to do so even after
20
                Plaintiff requested that Southwest stop calling and sending text
21

22              messages to Plaintiff;
23
             b. Southwest violated § 178811(e) of the RFDCPA by communicating,
24

25              by telephone or in person, with the debtor with such frequency as to be

                unreasonable and to constitute an harassment to the debtor under the

                circumstances, when Southwest called and sent text messages to

                Plaintiff at an annoying and harassing rate and then continued to do so
                                            -8-
         Case 8:21-cv-00064 Document 1 Filed 01/13/21 Page 9 of 10 Page ID #:9



 1               even after Plaintiff requested that Southwest stop calling and sending
 2
                 text messages to Plaintiff; and
 3

 4            c. Southwest violated the § 1788.17 of the RFDCPA by failing to comply
 5
                 with the statutory regulations contained within the FDCPA, 15 U.S.C.
 6

 7               § 1692 et seq. as detailed supra in Count I.
 8
           WHEREFORE, Plaintiff, NICHOLAS THURKETTLE, respectfully requests
 9

10
     judgment be entered against Defendant, SOUTHWEST LAW OFFICES, P.C., for

11   the following:
12
        43.Statutory damages of $1,000.00 pursuant to the Rosenthal Fair Debt
13

14         Collection Practices Act, Cal. Civ. Code § 1788.30(b);
15
        44.Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair Debt
16

17         Collection Practices Act, Cal. Civ Code § 1788.30(c); and
18
        45.Any other relief that this Honorable Court deems appropriate.
19
                             COUNT III
20        ADIR INTERNATIONAL, LLC, d/b/a Curacao VIOLATED THE
21
           ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT

22      46.Plaintiff repeats and re-alleges paragraphs one (1) through thirty-five (35) of
23
           Plaintiff’s Complaint as the allegations in Count III of Plaintiff’s Complaint.
24

25      47.As alleged above, Curacao is a debt collector as defined by the RFDCPA.

        48.Curacao engaged the services of fellow debt collector Southwest to collect

           the alleged debt from Plaintiff.

        49.Curacao has the burden to monitor the activities of Southwest.
                                              -9-
        Case 8:21-cv-00064 Document 1 Filed 01/13/21 Page 10 of 10 Page ID #:10



 1      50.Southwest violated the RFDCPA.
 2
        51.Curacao is vicariously liable for the unlawful collection activities carried out
 3

 4         by Southwest on its behalf.
 5
           WHEREFORE, Plaintiff, NICHOLAS THURKETTLE, respectfully requests
 6

 7   judgment be entered against Defendant, ADIR INTERNATIONAL, LLC, d/b/a
 8
     Curacao, for the following:
 9

10
        52.Statutory damages of $1,000.00 pursuant to the Rosenthal Fair Debt

11         Collection Practices Act, Cal. Civ. Code § 1788.30(b);
12
        53.Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair Debt
13

14         Collection Practices Act, Cal. Civ Code § 1788.30(c); and
15
        54.Any other relief that this Honorable Court deems appropriate.
16

17                                          Respectfully submitted,
18     DATED: January 13, 2021              AGRUSS LAW FIRM, LLC
19

20                                       By /s/ Michael S. Agruss             .
21                                           Michael S. Agruss
                                             Attorney for Plaintiff
22
                                             NICHOLAS THURKETTLE
23

24

25




                                              - 10 -
